The petition in error with case-made attached was filed in this court on July 25, 1914. The plaintiff in error filed its brief on February 23, 1916, but up to this date the defendant in error has not filed any brief or offered any excuse for such failure. We will therefore apply the rule of this court that, where the brief of the plaintiff in error reasonably appears to support the assignments of error, the court will not search the record to ascertain some possible theory on which the case may be affirmed, but, if the assignments of error appear to be reasonably supported by the record, the case will be reversed.Butler v. McSpadden, 25 Okla. 465, *Page 499 107 P. 170; Dievert, etc., School Board of District No. 70, v.Rainey et al., 41 Okla. 31, 136 P. 1086.
The judgment appealed from should be reversed, and the cause remanded to the county court of Garvin county for such further proceedings as may be proper.
By the Court: It is so ordered.